August 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   THE UNIVERSITY OF TEXAS MEDICAL BRANCH (UTMB), Appellant

NO. 14-13-00676-CV                          V.

                         DEBBRA CLARKE, Appellee
                     ________________________________

      This cause, an interlocutory appeal from the trial court’s order in favor of
appellee, Debbra Clarke, denying UTMB’s section 74.351(b) motion to dismiss,
signed July 26, 2013, was heard on the transcript of the record. We have inspected
the record and find error in the trial court’s order denying UTMB’s section
74.351(b) motion to dismiss. We therefore order the trial court’s order denying
UTMB’s section 74.351(b) motion to dismiss REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Debbra Clarke.

      We further order this decision certified below for observance.